DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 16, 2021 and May 12, 022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on May 21, 2021.  These drawings are acceptable.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 12, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,026,052. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of U.S. Patent No. 11,026,052 recites a method, a comprising (col. 28, line 30):
determining at a client device location at a client device location time using the location circuitry of a client device (col. 28, lines 31-33); 
receiving, at the client device, a content item from a wearable device, wherein the content item is associated with a content capture time and wearable device location state data (col. 28, lines 34-37); and 
processing the content item to determine a location to associate with the content item based on the wearable device location state data, the content capture time, the client device location, and the client device location time (col. 28, lines 38-41).  
Claims 12, and 18 recite different statutory classes and include similar features to those of recited within claim 1.  Therefore, the Examiner also rejects these claims at least for the same reasons discussed above. 

Regarding claims 4, and 15, claim 4 of U.S. Patent No. 11,026,052 recites determining an estimated accuracy of the wearable device location based on a time proximity of the content capture time with the wearable device location time (col. 28, lines 50-52).  

Claims 1-4, 6, 12-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,575,131. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of U.S. Patent No. 10,575,131 recites a method, a comprising (col. 28, line 21):
determining at a client device location at a client device location time using the location circuitry of a client device (col. 28, lines 25-27); 
receiving, at the client device, a content item from a wearable device, wherein the content item is associated with a content capture time and wearable device location state data (col. 28, lines 28-31); and 
processing the content item to determine a location to associate with the content item based on the wearable device location state data, the content capture time, the client device location, and the client device location time (col. 28, lines 35-38).  
Claims 12, and 18 recite different statutory classes and include similar features to those of recited within claim 1.  Therefore, the Examiner also rejects these claims at least for the same reasons discussed above. 

Regarding claims 2, 13, and 19, claim 1 of U.S. Patent No. 10,575,131 recites pairing, by communication circuitry of the client device, the client device with the wearable device using a first application operating on the client device (col. 28, lines 22-24).

Regarding claims 3, 14, and 20, claim 1 of U.S. Patent No. 10,575,131 recites wherein the wearable device location state data comprises a wearable device location and a wearable device location time (col. 28, lines 31-33).  

Regarding claims 4, and 15, claim 2 of U.S. Patent No. 10,575,131 recites determining an estimated accuracy of the wearable device location based on a time proximity of the content capture time with the wearable device location time (col. 28, lines 39-41).  

Regarding claims 6, and 17, claim 4 of U.S. Patent No. 10,575,131 recites wherein the content item is further associated with a wearable device velocity and wherein the method further comprises: determining a client device velocity value at the client device location time (col. 28, lines 45-46).  

Allowable Subject Matter
Claims 1-20 are allowed pending the Applicant overcoming the above Double Patenting rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 12, and 18, Svendsen (US 10,387,487) discloses methods, systems, and devices for determining images of interest based on a geographical location.  Svendsen also discloses mobile devices 202 captures images and stores metadata including capture time, date, geographic location as shown in Fig. 3A.  These teachings of Svendsen reads on a client device location and client device time, and determine a client device location at a client device location time using the location circuitry of a client device of claim language.  However, Svendsen fails to discloses receiving at the client device a content item from a wearable device, wherein the content item is associated with a content capture time and wearable device location state data, and processing the content item to determine a location to associate with the content item based on the wearable device location state data, the content capture time, the client device location, and the client device location time.  
Furthermore, Chaudhri et al. (US 2016/0174025) as cited in IDS dated September 16, 2021 discloses facilitating access to location-specific location using wireless devices.  Chaudhri et al. also discloses a wearable device that is connected to a mobile device as shown in Fig. 1.  Chaudhri et al. also discloses the mobile device detects its current location as described in Abstract.  This teaching of Chaudhri et al. reads on the client device location.  
Similarly, Robinson (US 2019/0302995) as cited in IDS dated September 16, 2021 discloses a home screen for wearable devices.  Robinson also discloses the wearable device 100 may determine if data such as location, motion, etc. has changed based on a comparison of new and archived data (see paragraph 0056).
However, none of the reference, taken either alone or in combination disclose “receive, at the client device, a content item from a wearable device, wherein the content item is associated with a content capture time and wearable device location state data and process the content item to determine a location to associate with the content item based on the wearable device location state data, the content capture time, the client device location, and the client device location time.”  
Therefore, the Examiner allows independent claims 1, 12, and 18 at least for the above reasons, in combination with all other features recited within claims.  
Claims 2-11, 13-17, and 19-20 depend either directly or indirectly upon independent claims 1, 12, and 18.  Therefore, these claims are also allowed by virtue of their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644